Citation Nr: 0917828	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-35 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed low back 
disorder, to include as secondary to the service-connected 
leg length discrepancy (LLD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to June 
2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the RO, which 
denied service connection for low back disability and granted 
service connection for LLD.  A noncompensable evaluation was 
assigned for LLD on effective June 6, 2003.  

A statement from the Veteran, received by VA on March 14, 
2007, requested that this case be advanced on the docket.  
This request was denied by the Board in a letter to the 
Veteran dated April 19, 2007.  

In May 2007, the Board denied an initial compensable 
evaluation for service-connected LLD and remanded the issue 
of service connection for a low back disability for further 
development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.  

When the Veteran's claim was previously before the Board in 
May 2007, it was remanded for further development.  In doing 
so, the Board directed that the Veteran be afforded a VA 
examination by an appropriate health care provider to 
determine the current nature and likely etiology of the 
claimed low back disorder.  

Based on his/her review of the case, the examiner was asked 
provide an opinion as to (1) whether any current low back 
condition, to include DDD, clearly and unmistakably 
preexisted service, and (2) whether this back disability 
clearly and unmistakably was not aggravated, meaning 
chronically increased in severity, either while in service, 
and (3) whether his current back disability was aggravated by 
the Veteran's service-connected LLD.

The Veteran was provided a VA examination dated in September 
2008.  The examiner noted a remote history of low back strain 
prior to service.  A scanogram performed in service showed a 
1.8 cm leg length discrepancy.  

After examination, the Veteran was diagnosed with mechanical 
low back lumbago.  The examiner opined that the Veteran's low 
back pain was less likely as not aggravated by his service-
connected leg length discrepancy.  He also indicated that the 
Veteran's mechanical back pain could be the result of 
original back strain prior to service and stated that a 
scanogram is not the most accurate way of measuring a leg 
length discrepancy.  A CT was indicated to be more accurate.  
The examiner found that he was not sure of the veteran's 
exact LLD, but that a 1-2 cm LLD should not result in 
significant low back pain.  

The examiner, however, did not specifically determine whether 
the noted pre-existing back strain clearly and unmistakably 
was not aggravated, meaning chronically increased in 
severity, either while in service, and whether his current 
back disability was aggravated by the Veteran's service-
connected LLD.  

The examiner also indicated that a scanogram was not the most 
accurate measure of LLD and indicated that a CT scan, which 
was not performed, would be more accurate in determining the 
Veteran's actual LLD.  

Based on the foregoing, the Board concludes that this matter 
must be remanded for additional development, to include an 
additional VA examination in compliance with the Board's May 
2007 remand instructions, and to include any additional 
testing, including a CT scan, that is determined to be 
warranted in order to adequately evaluate the Veteran's 
claim.  

Here, the Board notes that the Court has held that a remand 
by the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Upon remand, the RO should arrange for the Veteran's claims 
folder to be reviewed by the examiner who prepared the May 
2007 examination report (or a suitable substitute if that 
examiner is unavailable), for the purpose of preparing an 
addendum that addresses the current nature and likely 
etiology of the claimed low back disorder and specifically 
addresses whether the Veteran has a low back disability that 
pre-existed service and increased in severity due to his 
service.  

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
Veteran's claims folder to be reviewed 
by the VA examiner who prepared the May 
2007 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
the current nature and likely etiology 
of the claimed low back disorder.  

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished, to include a CT 
scan if the examiner believes this is 
required to evaluate the Veteran's 
claim. Based on his/her review of the 
case, the examiner is specifically 
requested to offer an opinion as to: 

(a)  Does the Veteran have a low back 
disability?  If so, state the 
diagnosis or diagnoses.

(b).  If the examiner finds that the 
Veteran has a low back disability, did 
such disorder have its onset during 
active duty or within one year of 
active service, or was such disability 
caused by any incident that occurred 
during active duty?  

(c).  Did a low back disability, exist 
prior to active duty?  If so, state 
(if possible) the approximate date of 
onset of such disorder.  In this 
regard, the examiner is asked to 
comment on the Veteran's service 
medical records, specifically his 
induction and separation examinations.  

(d).  If a low back disability clearly 
and unmistakably preexisted active 
duty, did such disorder permanently 
increase in disability during active 
duty?  In answering this question, the 
examiner is asked to specify whether 
the Veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.  

(e).  If a low back disability 
increased in disability during 
service, was that increase due to the 
natural progression of the disease?  

(f)  Was a low back disability caused 
or aggravated by the Veteran's 
service-connected LLD.  If aggravated, 
please indicate the relative 
percentage increase in the back 
condition due to the service-connected 
LLD.  

In this regard, the examiner is asked to 
comment on the medical evidence in the 
veteran's claims file, to include the 
March 2003 QTC examination report 
indicating that the Veteran may have 
early discogenic disease by previous MRI 
study and that a low back disability may 
be secondary to the veteran's LLD.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.  

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




